DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed March 22, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 

Obvious-Type Double Patenting (Maintained Rejections)
1) Claims 1, 8, 10, 16-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-16 and 18-19 of copending Application No. 15/631,003. The rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite an oral care composition comprising a zinc salt including zinc oxide and zinc citrate; a stannous pyrophosphate and a stannous fluoride. The instant claims differ from the copending claims insofar as the instant claims recite a humectant system and thickening system in the independent claim whereas the copending claims recite a buffer in the independent claim. However, the instant claims recite a buffer in dependent claim 19. Therefore, the instant claims are obvious over the copending claims.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
The Examiner submits that the copending claims use open language and recite the compositions may be formulated into to toothpaste. Toothpastes include humectants. The copending claims also recite glycerin.  When looking to the copending Specification to determine the scope of a toothpaste, this includes sorbitol. Therefore, the instant claims are obvious over the copending claims. 

2) Claims 1, 8, 10, 16-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12, 15, 17-20 and 22 of copending Application No. 15/630,465. The rejection is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite an oral care composition comprising a zinc salt including zinc oxide and zinc citrate; and a stannous fluoride. The instant claims differ from the copending claims insofar as the instant claims recite a stannous salt in the independent claim whereas the copending claims recite stannous fluoride and sodium tripolyphosphate in the independent claim. However, the instant claims recite a stannous fluoride as the stannous salt and a phosphate in the dependent claims. Therefore, the instant claims are obvious over the copending claims.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
The Examiner submits that the copending claims use open language and recite the compositions may be formulated into to toothpaste. Toothpastes include humectants. The copending claims also recite glycerin.  When looking to the copending Specification to determine the scope of a toothpaste, this includes sorbitol. Therefore, the instant claims are obvious over the copending claims. 

Conclusion
Claims 1, 8, 10, 16-17 and 20 are rejected.
Claim 21 is withdrawn.
No claims allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEZAH ROBERTS/Primary Examiner, Art Unit 1612